          Case 2:20-cv-00136-JM Document 5 Filed 08/04/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                DELTA DIVISION

BRIAN W. RAY                                                       PETITIONER


VS.                          2:20-CV-00136-JM-JTR


DEWAYNE HENDRIX, Warden,
FCI – Forrest City                                                RESPONDENT


                                      JUDGMENT

      Consistent with today’s Order, it is CONSIDERED, ORDERED, and ADJUDGED that

this 28 U.S.C. § 2241 action is DISMISSED.

      DATED this 4th day of August, 2020.



                                             ___________________________________
                                              UNITED STATES DISTRICT JUDGE
